Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano,
  161335(69)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  THOMAS J. O’BRIEN, JR.,                                                                                               Justices
      Plaintiff-Appellee,
                                                                       SC: 161335
  v                                                                    COA: 347830
                                                                       Oakland CC Family Division:
                                                                         2017-265355-FJ
  ANN MARIE D’ANNUNZIO,
        Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his supplemental brief is GRANTED. The supplemental brief submitted on February
  19, 2021, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 26, 2021

                                                                                Clerk